internal_revenue_service department of the treasury number release date index number 6050p washington dc person to contact telephone number refer reply to cc pa apjp b01 plr-144031-01 date date re legend company parent state act date date date court dear this letter responds to the letter dated date submitted on behalf of the company requesting the following rulings the company is not required to file forms 1099-c with respect to the cancellation of outstanding liabilities on certain financing contracts because the discharge was not the result of an identifiable_event listed in sec_1_6050p-1 of the income_tax regulations but rather was required by operation of state law the company is not required to file forms 1099-c with respect to any refunds of amounts it previously collected that would have been treated as discharged under operation of state law and any interest accrued with respect to any refunds of amounts collected by the company under b above is reportable on forms 1099-int but only if the interest amount is dollar_figure or more facts based upon the facts and the representations made company is a subsidiary of parent the company’s primary business is throughout the united_states including state the company uses the accrual_method of accounting company’s taxable_year is the calendar_year financing is documented by a contract these financing transactions made to state consumers are made under contracts as defined and regulated by the act the terms of these contracts are set forth in pre-printed form documents which are the same or substantially_similar except for the individualized customer and transaction information form agreements the act regulates the form agreements in state among other things the act imposes strict requirements upon holders of form agreements under the terms of the act the holder must provide the with notice statutory notice the act further specifies the precise information and disclosures that must be included in the statutory notice absent strict compliance with the mandatory requirements for the statutory notice a seller or holder may not lawfully collect the deficiency balance deficiency balance on date a lawsuit was filed in the court on behalf of the general_public the lawsuit alleges that the statutory notices that company issued as a result of the customers’ failure to make payments under the form agreements were materially defective as a result of the complaint the court will issue an injunction preventing the collection of the deficiency balances by company although company and the plaintiffs will stipulate to the entry of the injunction the basis for the injunction is the the act following the injunction company will enter into agreements with certain customers debtors to refund with interest deficiency balances that were collected by company from the customers who received allegedly defective statutory notices during this same time period this agreement will address the logistics of refunding these deficiency balances such as the applicable_interest_rate and the method of contacting the customers in addition the agreement will contain a release that the customer must sign in order to receive a refund of the previously collected deficiency balance requested ruling sec_1 and sec_6050p of the internal_revenue_code requires that an applicable_entity report any discharges in whole or in part of indebtedness of any person in excess of dollar_figure in addition sec_1_6050p-1 of the income_tax regulations provides that a discharge_of_indebtedness occurs if one of the following identifiable events takes place a a discharge_of_indebtedness under title of the united_states_code bankruptcy b a cancellation or extinguishment of an indebtedness that renders a debt unenforceable in a receivership foreclosure or similar proceeding in a federal or state court as described in sec_368 other than a discharge described in paragraph b i a of this section c a cancellation or extinguishment of an indebtedness upon the expiration of the statute_of_limitations for collection of an indebtedness subject_to the limitations described in paragraph b ii of this section or upon the expiration of a statutory period for filing a claim or commencing a deficiency judgment proceeding d a cancellation or extinguishment of an indebtedness pursuant to an election of foreclosure remedies by a creditor that statutorily extinguishes or bars the creditor’s right to pursue collection of the indebtedness e a cancellation or extinguishment of an indebtedness that renders a debt unenforceable pursuant to a probate or similar proceeding f a discharge_of_indebtedness pursuant to an agreement between an applicable_financial_entity and a debtor to discharge indebtedness at less than full consideration g a discharge_of_indebtedness pursuant to a decision by the creditor or the application of a defined policy of the creditor to discontinue collection activity and discharge debt or h the expiration of the non-payment testing_period as described in paragraph b iv of this section out of the above events only two events contain language that may apply to the current situation the first possible event sec_1_6050p-1 states that an identifiable_event exists where the applicable_financial_entity and debtor agree to discharge the indebtedness for less than full consideration to establish consideration there must be a performance or a return promised which has been bargained for by the parties restatement second contracts sec_71 in this case the company an applicable_financial_entity and the debtors are agreeing to the entry of an injunction issued by the court which will prevent the company from collecting the deficiency balances from the debtors the injunction is based on the act therefore the decision not to collect the deficiency balances is not triggered by an agreement between the company and the debtors the discharge is triggered by the act thus sec_1 6050p- b f of the income_tax regulations does not apply the second possible event sec_1_6050p-1 holds that a discharge_of_indebtedness exists where a creditor discontinues collection activity pursuant to a decision by the creditor or a defined policy of the creditor according to sec_1 6050p- b iii a creditor’s defined policy includes both a written policy and the creditor’s established business practice neither a decision nor a policy triggers the cancellation of indebtedness in this case as stated above the act triggers the discontinuance of the company’s collection activity thus sec_1 6050p- b g of the income_tax regulations does not apply based on the above analysis the discharges by the company are not subject_to the reporting requirements of sec_6050p of the internal_revenue_code or the regulations thereunder requested ruling sec_6041 of the internal_revenue_code provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return setting forth the amount of such gains profits and income and the name and address of the recipient sec_6041 does not apply to payments subject_to reporting pursuant to sec_6049 of the code sec_1 a ii of the income_tax regulations states that payments described in paragraphs a i a and b of this section shall not include any payments of amounts with respect to which an information_return is required by or may be required under authority of sec_6049 and relating to interest according to sec_6049 every person who makes payments of interest as defined in subsection b aggregating dollar_figure or more to any other person during any calendar_year or who receives payments of interest as so defined as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person to with respect to the interest so received shall make a return according to the forms or regulations prescribed by the secretary setting forth the aggregate amount of such payments and the name and address of the person to whom paid sec_6049 defines interest as a interest on any obligation issued in_registered_form or of a type offered to the public other than an obligation with a maturity at issue of not more than one year which is held by a corporation b interest on deposits with persons carrying on the banking business c amounts whether or not designated as interest_paid by a mutual_savings_bank savings and loan association building and loan association cooperative_bank homestead association credit_union industrial loan association or bank or similar organization in respect of deposits investment certificates or withdrawable or repurchasable shares d interest on amounts held by an insurance_company under an agreement to pay interest thereon e interest on deposits with brokers as defined in sec_6045 f interest_paid on amounts held by investment companies as defined in sec_3 of the investment_company act of u s c 80a-3 and in amounts invested in other pooled funds or trusts and g to the extent provided in regulations prescribed by the secretary any other interest which is not described in sec_6049 based upon the information provided the interest_paid in connection with the refund is not an obligation issued in_registered_form or of a type offered to the public in addition the company is not described in sec_6049 of the internal_revenue_code therefore the company is not subject_to the reporting requirements of sec_6049 as a result the company is subject_to sec_6041 of the internal_revenue_code for interest_paid to the debtors if the amount is dollar_figure or more conclusion based solely on the information provided and the representations made we conclude as follows the company is not required to file forms 1099-c with respect to the cancellation of outstanding liabilities on certain financing contracts because the discharge was not the result of an identifiable_event listed in sec_1_6050p-1 of the regulations but rather was required by operation of state law the company is not required to file forms 1099-c with respect to any refunds of amounts it previously collected that would have been treated as discharged under operation of state law any interest accrued with respect to any refunds of amounts collected by the company under sec_1_6050p-1 of the income_tax regulations is reportable on forms 1099-int but only if the interest amount is dollar_figure or more this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein no opinion is expressed as to the federal tax treatment of any issue addressed in this ruling under other provisions of the internal_revenue_code and regulations that may be applicable pursuant to the power_of_attorney on file in this office the original of this letter is being sent to you as the bank’s authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely pamela w fuller senior technician reviewer branch administrative provisions and judicial practice enclosure copy of this letter copy for sec_6110 purposes cc
